MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The evidence in this case is in sharp conflict. After the testimony was closed and the instructions were settled, defendant moved the court to reopen the case that a document might be offered in evidence. The motion was denied. After a verdict was returned in favor of plaintiff, defendant moved for a new trial upon the ground of insufficiency of the evidence. That motion also was denied.
In each instance the motion was addressed to the sound, legal discretion of the trial court, and its order thereon will not be disturbed unless there was a clear abuse of discretion. (Jones v. Shannon, 55 Mont. 225, 175 Pac. 882; Cole v. Helena Light & Ry. Co., 49 Mont. 443, 143 Pac. 974.)
The record fails to disclose that any error was committed, and the judgment and order are, therefore, affirmed.

Affirmed.

Mr. Chief Justice Brantly and Associate Justices Hurly, Matthews and Cooper concur.